DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0065771 A1 to Fujii et al. (hereinafter Fujii).
Regarding claims 1, 5 and 9-11, Fujii discloses a molded product (para [0016]) comprising Sr-based or Ba-based magnetoplumbite ferrite particles (para [0020] and [0029]) for bonded magnets (para [0011]). Sr-based and Ba-based magnetoplumbites are M-type hexaferrites. The reference does not expressly disclose a bulk density of not less than 0.5 g/cm3 and less than 0.6 g/cm3 or 0.51 to 0.59 g/cm3.  However, the bulk density of magnetoplumbite ferrites is known to be in the range of 0.40 to 0.70 g/cm3.  See evidentiary reference, US 6099957 to Yamamoto, col 7, ln 23-25.  This bulk density overlaps the instantly claimed ranges of not less than 0.5 g/cm3 and less than 0.6 g/cm3 and 0.51 to 0.59 g/cm3.  See MPEP 2144.05(I), cited in the Final Office Action, mailed 7/12/18.  It would also be obvious to one of ordinary skill in the art to control bulk density to improve filling properties of the ferrite particles and thereby provide a bonded magnet with the desired magnetic (para [0025] and [0026]) and mechanical properties (para [0011]).
Fujii discloses an overlapping bulk density, as discussed above, but is silent regarding a degree of compaction or a tap density.  Fujii teaches a closely overlapping method of making the ferrite.  See the publication of the instant disclosure, US 2016/0217892 A1 (hereinafter 892).  Both teach making hexagonal ferrite particles made by mixing and calcining raw materials selected from oxide, hydroxides, carbonates, nitrates, sulfates, chlorides, etc. (Fujii, para [0029] and 892, para [0040]) with halide flux (Fujii, para [0030] and 892, para [0041]) at a temperature of 1000 to 1250 C (Fujii, para [0028]), which falls within the instantly disclosed range of 900 to 1250 C in air ( and 892, para [0039]).  Both teach 2Fe:Sr ratios that are so close as to constitute overlap (Fujii para [0068], 5.91:1 and 892 para [0078], 5.90:1).  See MPEP 2144.05(I), cited above which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.  Both also teach pulverizing, washing in water and heat treating at 700 to 1100 C in air (Fujii, para [0028] and 892, para [0039]) and teach compaction (compression in Fujii), grinding (milling in Fujii) and deaggregation (additional/combined pulverizing steps in Fujii) (892, para [0039] and Fujii, para [0032]). See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The ferrites and methods of making said ferrites closely overlap.  The particles also have overlapping bulk density, size and shape (hexagonal).  Therefore, one of ordinary skill in the art would expect the overlapping magnetoplumbite ferrite of Fujii with an overlapping bulk density and particle size (as discussed in the rejection of claim 2, below) to have at least an overlapping tap density, per MPEP 2112.01(I) cited above, particularly when said ferrite is subjected to the same type and level of mechanical tapping, absent evidence to the contrary.  The degree of compaction is based on bulk density and tap density.  Therefore overlapping bulk and tap densities would provide an overlapping degree of compaction. See MPEP 2144.05(I), cited above. It would also be obvious to control the degree of compaction to control magnetic particle packing and void volume (para [0025]) to ultimately control the compressed density (para [0025]), magnetic (para [0025]) and mechanical properties of the final bonded magnet formed from said particles (para [0011]).
Fujii further discloses wherein a coercive force Hc of the ferrite particles is 1700 to 3500 Oe (para [0026]), which overlaps the instantly claimed range of 2600 to 3500 Oe.  See MPEP 2144.05(I), cited above.   
The preambles of the instant claims contain the intended use limitation “for bonded magnets”.  See MPEP 2111.02(II), cited above.  Fujii teaches that the ferrite is used in bonded magnets (para [0015]) and is therefore capable of performing the intended use.

Regarding claim 2, Fujii discloses the ferrite particles for bonded magnets according to claim 1, wherein the ferrite particles have an average particle diameter of 2.1 to 2.7 µm (para [0013]) which falls within the instantly claimed range of 0.9 to 3.0 µm.

Regarding claim 4, Fujii discloses a resin composition for bonded magnets, comprising 85 to 93% by weight of the ferrite particles (para [0035]) which falls within the instantly claimed range of 83 to 93% by weight of the ferrite particles as claimed in claim 1 and 7 to 15 by weight of an organic binder component (para [0035]) which falls within the instantly claimed range of 7 to 17% by weight of an organic binder component.

Regarding claim 7, Fujii discloses the ferrite particles according to claim 1, but fails to expressly disclose wherein the saturation magnetization value σs of the ferrite particles is 65.0 to 73.0 Am2/kg (65.0 to 73.0 emu/g).  However, Fujii does disclose an overlapping magnetoplumbite ferrite material with overlapping Hc and Br.  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  As the ferrite compositions overlap, both are magnetoplumbite, one of ordinary skill in the art would expect overlapping properties including but not limited to saturation magnetization, absent evidence to the contrary.

Regarding claim 8, Fujii discloses the ferrite particles according to claim 1, wherein Br of the ferrite particles is not less than 150 mT (para [0026]) which overlaps the instantly claimed range of 160 to 200 mT.  See MPEP 2144.05(I), cited above. 

Regarding claim 12, Fujii discloses the ferrite particles for bonded magnets according to claim 1, wherein the ferrite particles are magnetoplumbite (para [0020]) and therefore have a particle shape of a hexagonal plate shape.  See evidentiary reference, US 4493819 to Glass (col 1, ln 23-28, col 6, ln 60-62 and col 12, ln 20-24).

Regarding claim 13, Fujii discloses the ferrite particles for bonded magnets according to claim 1, and further discloses wherein the ferrite particles have a plate shape, as discussed above, but fails to expressly disclose wherein the ratio of an average plate surface diameter to an average plate thickness, both measured by observation using a scanning electron microscope, ranges from 1.0 to 10.  However, the Fujii magnetoplumbite particles are made by a method that closely overlaps the method disclosed in the instant application, as discussed above.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect an overlapping ratio of the average plate surface diameter to an average plate thickness, absent evidence to the contrary.  It is also noted that an aspect ratio or ratio of the diameter to plate thickness is expected to be greater than 1 for a plate.  A diameter to plate ratio of 1 approximates a sphere.  Greater than 1 overlaps the instantly claimed range of 1.0 to 10. See MPEP 2144.05(I), cited above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of US 2002/0084001 A1 to Iwasaki et al. (hereinafter Iwasaki). 
Regarding claim 6, Fujii discloses the molded product according to claim 5, wherein the molded product (para [0016]) is used in motors (para [0001]) but fails to expressly disclose wherein the molded product is a rotor. 
However Iwasaki does teach a molded magnetic product (para [0034]) comprising ferrite particles and resin (para [0034]) wherein the molded product is a rotor (para [0046]) used in motors (para [0233]).
It is understood in the art that rotors are known components of motors.  Fujii teaches a molded product used in motors (para [0001]).  Iwasaki teaches a similar molded product comprising similar ferrite particles in a resin and teaches that the product is a rotor used in motors. Therefore, it would be obvious to one of ordinary skill in the art to employ the Fujii bonded magnet as a rotor in the motor disclosed in Fujii, para [0001].  Also note that Fujii teaches a magnetoplumbite bonded magnet containing the same amount of magnetic particles and binder (para [0015]) and that the bonded magnet has high magnetic force, good uniformity in magnetic force and excellent mechanical strength (para [0011]).  As the ferrites overlap, the resin compositions overlap and the bonded magnet is used in motors (Fujii, para [0001]), it would be obvious to employ the Fujii bonded magnet as a rotor in the Fujii motor, absent evidence to the contrary.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9691528 B2 (hereinafter 528). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach molded rotors comprising magnetoplumbite particles with identical particle size and identical degrees of compaction.  The 528 claims teach an overlapping bulk density.  See MPEP 2144.05(I).  It would be obvious to one of ordinary skill in the art to control density to facilitate dispersion of the particles in the resin thereby facilitating the molding process and improving both the magnetic and mechanical properties of the molded product. The 528 disclosure teaches that the ferrite is Sr-based or Ba-based magnetoplumbite (col 3, ln 65-67), which is hexaferrite with a hexagonal plate shape  (col 4, ln 35-36).  A plate shape has an aspect ratio of greater than 1, which overlaps the instantly claimed range of 1.0 to 10.  See MPEP 2144.05(I), cited above.  The 528 disclosure also teaches that the ferrite particles inherently have Hc of preferably 206.9 to 279 kA/m, saturation magnetization of 65 to 73 emu/g and Br of 160 to 200 mT (col 4, ln 53-58).
The preambles of the instant claims contain the intended use limitation “for bonded magnets”.  See MPEP 2111.02(II), cited above.  528 teaches that the ferrite is for bonded magnets in 528 claim 1 and is therefore capable of performing the intended use.
Response to Arguments
Applicant's arguments filed 2/22/22, regarding Fujii, have been fully considered but they are not persuasive. Applicant argues that there is no reasonable expectation of success by combining multiple embodiments form the Fujii reference.  However, the rejection does not combine different embodiments.  The rejection is based on the broad teachings of the reference which teach a molded magnetic product (para [0016]) comprising magnetoplumbite particles (para [0020] and [0029]).  The method taught by Fujii is from a single embodiment.  Therefore, the based on the overlapping teaching of the broad disclosure of Fujii and the single embodiment of a Fujii method that overlaps the instantly disclosed method, one of ordinary skill in the art would have a reasonable expectation of success with the Fujii ferrite particles and the Fujii molded product, absent evidence to the contrary.  Applicant has not provided such evidence.
Applicant further argues that  “If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness.  However, the rejection over Fujii teaches an overlapping molded product comprising overlapping magnetoplumbite particles, as discussed above.  Therefore, the rejection sets forth a prima facie case. Applicant has not provided sufficient evidence of a lack of a prima facie rejection.   
Applicant also argues that Fujii in view of Iwasaki does not render the claimed invention prima facie obvious because the references do not teach or suggest the claimed ferrite particles having the recited bulk density, degree of compaction, and coercive force.  However, as discussed above in the rejection, Fujii does teach magnetoplumbite ferrite particles that inherently have a known bulk density of 0.40 to 0.70 g/cm3, which overlaps the instantly claimed range of not less than 0.5 g/cm3 and less than 0.6 g/cm3.  See MPEP 2144.05(I), cited above.  Applicant argues that the known bulk density of magnetoplumbite, which is an inherent material property of magnetoplumbite, is not inherent.  However, applicant has not provided evidence that the known, inherent bulk density of magnetoplumbite would be different for the Fujii magnetoplumbite. The rejection acknowledges that Fujii is silent regarding degree of compaction.  However, the rejection recites MPEP 2112.01(I) stating that because the ferrites and methods of making said ferrites closely overlap, one of ordinary skill in the art would expect overlapping properties including but not limited to degree of compaction.  Applicant argues that Fujii’s method does not overlap the instantly disclosed method because the disclosed method recites subjecting the obtained particles to compaction, grinding and finally deaggregation treatments.  However, as stated in the above rejection, Fujii does teach that the obtained particles are subjected to compaction (compression), grinding (milling) and additional pulverizing steps for the purpose of controlling particles size and particle size distribution (Fujii, para [0032]).  The additional pulverizing steps that control particle size and particle size distribution are deaggregation treatments.  Para [0068] expressly recites that the calcined product is coarsely crushed, pulverized, washed and further pulverized.  Further pulverizing is a final deaggregation step that controls final particle size (Fujii, para [0069]).  Applicant argues that the final deaggregation treatment affects the resultant structure.  If this is true, one of ordinary skill in the art would expect the additional pulverizing steps of Fujii, that provide deaggregation treatment, to have the same effect, absent evidence to the contrary. Applicant has not provided such evidence. 
Applicant also points to Comparative Example 4, which applicant states has no additional deaggregation and no additional pulverizing steps, as evidence that a lack of final deaggregation provides a bulk density and degree of compaction that are outside of the claimed ranges.   However, note that Fujii does teach a final deaggregation treatment via additional pulverization steps as taught in para [0032]. It is also noted that neither the claims nor Fujii are limited to the ferrite of Comparative Example 4.  Therefore Comparative Example 4 is not commensurate in scope with the instant claims and does not provide sufficient evidence of unexpected results for a final deaggregation treatment. 
Applicant points to the declaration filed 1/21/21 as evidence of unexpected results for a final deaggregation treatment.  However, this declaration was determined not commensurate in scope with the instant claims and did not provide sufficient evidence of criticality or unexpected results for a final deaggregation step that follows final annealing, as stated in the Office Action mailed 8/20/21.  The declaration states that Fujii’s example 1 was conducted by the same method of Fujii example 1 but no final step of deaggregation was performed.  This example had a bulk density and degree of compaction outside of the claimed range.  However, neither the instant claims which are drawn to all ferrites nor the Fujii reference are limited to the single ferrite composition of Fujii example 1.  It is noted that example 1 of Fujii (para [0068]) does teach a final deaggregation step (further pulverization).  However, the response states that no final deaggregation step was performed.  If the final pulverizing/deaggregation step was not performed, the data is incomplete.  However, with or without this further/final pulverizing/deaggregation step as recited in Fujii example 1 (para [0068]), the declaration is not commensurate in scope with the instant claims and does not provide sufficient evidence of criticality or unexpected results for a final deaggregation step.  The data is not commensurate in scope with all ferrites encompassed by the instant claims.  The declaration does not provide evidence that the Fujii ferrite particles, which are subjected to further pulverizing/deaggregation steps cannot have at least an overlapping degree of compaction.  The Fujii ferrite particles and the Fujii method of making said particles closely overlap the instantly claimed particles and the instantly disclosed method of making said particles. It is also noted that the final size of the Fujii magnetoplumbite particles overlaps the final size of the instantly claimed magnetoplumbite particles. The coercive force of the final Fujii particles also overlaps the instantly claimed coercive force of the instantly claimed final particles, as discussed above. The single data point in the declaration does not provide sufficient evidence of criticality of unexpected results for pulverizing after annealing. Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect at least an overlapping degree of compaction.  As discussed above in the rejection, an overlapping bulk density is inherent to magnetoplumbite ferrites.
Therefore, the 103 rejection of claims 1, 2, 4, 5 and 7-10 as obvious over Fujii stands. 
The 103 rejection of claim 3 as obvious over Fujii is moot because the claim has been canceled.
Applicant further argues that Iwasaki does not provide disclosure absent from Fujii. Fujii teaches the molded product of claim 5.  Iwasaki is provided as a secondary reference teaching a molded magnetic rotor product as set forth in instant claim 6. 
	Therefore, the 103 rejection of claim 6 as obvious over Fuji in view of Iwasaki also stands.

Applicant has requested that the obviousness double patenting rejection be held in abeyance until a receipt of indication of allowable subject matter.
Therefore, the obviousness double patenting rejection of claims 1, 2 and 4-10 as obvious over the claims of the 528 patent stands.
The 103 rejection of claim 3 as obvious over the claims of the 528 patent is moot because the claim has been canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Particle Rearrangement during Powder Compaction” by Liu et al. (teaches that it is known in the art to control density, voids, particle packing and compaction of particles to control the density and mechanical properties of a final product made by consolidation of said powders).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/L. E./
Examiner, Art Unit 1734

/Matthew E. Hoban/Primary Examiner, Art Unit 1734